Exhibit 10.1

June 30, 2011

Mr. David Binder

615 N. 60th Street

Seattle, WA 98103

Dear David:

I am pleased to offer you the position of Chief Financial Officer of Blue Nile,
Inc. reporting directly to me. As a member of our Blue Nile team, you will have
an opportunity to help create a global consumer brand through your dedication
and valuable contributions. I look forward to having you join us on August 22,
2011.

Here are the specific terms of your offer:

Base Salary. You will be paid a base salary that annualizes to $250,000. Your
salary will be paid in accordance with Blue Nile’s standard payroll practice and
subject to applicable payroll deductions and withholdings.

Performance Bonus. You will be eligible to participate in Blue Nile’s 2011
Executive Cash Bonus Plan. Your annualized target bonus award is $95,000 and can
range from 0% to 200% of target, based on the performance of Blue Nile and your
individual performance against key objectives. Your 2011 bonus amount will be
prorated based on the number of months you are employed by Blue Nile (employment
for a partial month will be calculated as if employed for the full month).

Stock Options. As we have discussed, equity is an important part of our
compensation program because we believe we will create the most value for Blue
Nile’s shareholders through the contributions of employees who think and act
like owners. On your start date (the “Grant Date”), you will be awarded a
non-statutory stock option to purchase 37,500 shares of Blue Nile’s common
stock. The exercise price of your stock option will be the closing sales price
(or the closing bid, if no sales were reported) as quoted on the NASDAQ National
Market on the last market trading day prior to your Grant Date. Your options
will vest over a four year period: one fourth (1/4) of the shares subject to
such option will vest on the first year anniversary of your Grant Date and one
forty-eighth (1/48) of the shares subject to such option will vest each month
thereafter as long as your employment continues with Blue Nile. Blue Nile’s 2004
Equity Incentive Plan, the Grant Notice and the Stock Option Agreement shall
govern the terms of this option grant in all respects. The final terms of any
stock option granted to you will be determined by the Board of Directors (or its
Subcommittee) in its sole discretion.

Signing Bonus. In appreciation for your decision to join us, along with your
first regular paycheck, Blue Nile will pay you a lump sum signing bonus of
$25,000. This signing bonus will be payable in accordance with the Blue Nile’s
standard payroll practice and is subject to applicable payroll deductions and
withholdings.

Benefits. You will be eligible to receive health care and dental benefits, life
and disability insurance, transportation allowance, and a 401(k) plan effective
on the first of the month following your date of hire. Your benefits may be
modified from time to time as Blue Nile deems appropriate.

Standard Agreements. As a condition to your employment, you will be required to
sign and comply with Blue Nile’s standard Employee Nondisclosure, Proprietary
Information, Inventions, Nonsolicitation and Noncompetition Agreement relating
to the protection of Blue Nile’s proprietary and confidential information and
assignment of inventions. This agreement also restricts your ability to solicit
Blue Nile employees or work for a competitor for twelve months after you leave
Blue Nile. In addition, you will be required to abide by Blue Nile’s strict
policy that prohibits any new employee from using or bringing with him or her
from any previous employer any confidential information, trade secrets, or
proprietary materials or processes of such former employer.

Employee Handbook. As a condition to your employment, you will be required to
acknowledge and sign that you have received a copy of Blue Nile’s Employee
Handbook, which includes Blue Nile’s Code of Ethics and Insider Trading Policy,
and that you understand the policies set forth therein.



--------------------------------------------------------------------------------

Federal Immigration Law. For purposes of federal immigration law, you will be
required to provide to Blue Nile documentary evidence of your identity and
eligibility for employment in the United States. Such documentation must be
provided to us within three (3) business days of your date of hire, or our
employment relationship with you may be terminated.

At-Will Employment. Your employment is at-will, meaning that either you or Blue
Nile may terminate the relationship at any time for any reason or for no reason,
with or without cause or advance notice. Any statements to the contrary that may
have been made to you, or that may be made to you, are superseded by this offer
letter, and this at-will employment relationship cannot be changed except in a
writing signed by me. In no way limiting the at-will nature of your employment,
you will be eligible to participate in Blue Nile’s Change of Control Severance
Plan, subject to the terms and conditions of such plan.

Entire Agreement. This offer letter, together with your Employee Nondisclosure,
Proprietary Information, Inventions, Nonsolicitation and Noncompetition
Agreement, constitutes the complete and exclusive statement of your employment
terms with Blue Nile. The employment terms in this letter supersede any other
agreements or promises made to you by anyone, whether written or oral.

Contingency. This offer is contingent upon the satisfactory results of criminal
background, credit, reference and other credential checks.

David, I am excited to welcome you to the Blue Nile team. If you have any
questions, please contact me.

 

Warm Regards,

/s/ Diane Irvine

Diane Irvine Chief Executive Officer

Please indicate your acceptance by signing and returning this letter.

 

Signed:  

    /s/ David Binder

      Dated:  

7/15/2011

      David Binder    